Citation Nr: 18100217
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-25 216A
DATE:	March 30, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	3
 
ORDER
New and material evidence having been received, the claim for entitlement to service connection for right ear hearing loss is reopened and, to that extent only, the appeal is granted.
Entitlement to an effective date earlier than June 26, 2013 for the grant of service connection for left ear hearing loss and entitlement to an effective date earlier than June 26, 2013 for the grant of service connection for tinnitus are denied.  
FINDINGS OF FACT
1. In a July 1985 decision, the Board of Veterans Appeals (Board) denied service connection for defective hearing; this decision is final.
2. Evidence associated with the record since the July 1985 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss.
3. A March 2014 rating decision reopened the claim for service connection for hearing loss and granted service connection for tinnitus, assigning effective dates of June 26, 2013, the date of receipt of the Veterans most petition to reopen the claim for service connection for left ear hearing loss and his initial claim for service connection for tinnitus.
4. There was no formal or informal claim to reopen the previously denied claim for service connection for hearing loss or for service connection for tinnitus received prior to June 26, 2013; the Veteran has not alleged that there was clear and unmistakable error in the July 1985 Board decision.
CONCLUSIONS OF LAW
1.  The July 1985 Board decision denying service connection for defective hearing is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (1984).
2.  New and material evidence has been received and the claim seeking service connection for right ear hearing loss is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).
3.  The criteria for an effective date prior to June 26, 2013, for the grant of service connection for left earing hearing loss are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).
4.  The criteria for an effective date prior to June 26, 2013, for the grant of service connection for tinnitus have are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1977 to October 1981. 
1.  Reopening a claim for service connection for right ear hearing loss
The Board denied the Veterans claim of service connection for defective hearing in a July 1985 decision, finding that the evidence did not demonstrate the Veteran currently have a hearing loss disability for VA purposes.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision. Therefore, the decision is final.  See 38 C.F.R. § 3.156, 20.302, 20.1103.
The evidence received since the July 1985 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).   For example, the Veteran indicated he had been issued hearing aids by VA, suggesting the presence of a current hearing loss disability.  This new evidence addresses the reason for the previous denial; that is, the presence of a current disability, and raises a reasonable possibility of substantiating the claim as it suggests the Veteran may now have hearing loss for VA purposes in the right ear.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.
2.  Entitlement to earlier effective dates 
The Veteran argues that the effective dates for service connection for left ear hearing loss and tinnitus should be the date he separated from the Navy in October 1981.  See January 2018 Appellate Brief.
Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  
The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).  
In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 
	a.  Earlier effective date for left ear hearing loss
In July 1985, the Board denied the Veterans claim for service connection for hearing loss.  This decision is final.
The application to reopen a claim for service connection for hearing loss was received on June 26, 2013.  The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for hearing loss that was received after the last final July 1985 denial, but prior to the June 26, 2013 application to reopen.  Moreover, neither the Veteran nor his representative asserts that the Veteran filed an informal or formal claim during this time.
The Board recognizes that the Veteran has alleged that that he has suffered from hearing loss since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999).
A claim to reopen was not received by the Board prior to June 26, 2013.   Laws and regulations promulgated by Congress as outlined above prohibit the assignment of an effective date earlier than June 26, 2013.  The only way to establish an earlier date at this time would be for the Veteran to succeed in alleging that the Board committed clear and unmistakable error (CUE) in not granting service connection for left ear hearing loss in July 1985.  An error that constitutes CUE must be one that is undebatable and the standard for proving CUE is high.  Regardless, there is no indication in the record that the Veteran intended to make such a claim.
Because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	b.  Earlier effective date for tinnitus
The Veteran filed a claim for service connection for tinnitus that was received by VA on June 26, 2013.  The record contains no indication that the Veteran filed an earlier claim and he has not contended otherwise.
Based on the facts of the case, the Veteran is currently in receipt of the earliest effective date legally available for the grant of service connection for tinnitus.  As noted, the applicable law provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.151, 3.155 (2017).  As the Veterans claim for service connection for tinnitus was received by VA on June 26, 2013 and not earlier, there is no legal basis for assignment of an effective date earlier than June 26, 2013. 
Because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
REMANDED ISSUES
The issues of entitlement to an initial rating in excess of 10 percent for tinea versicolor, entitlement to an initial compensable rating for left ear hearing loss, and entitlement to service connection for right ear hearing loss are remanded for additional development.
The Veteran underwent VA audio and skin examinations in March 2014.  In his March 2014 notice of disagreement and his July 2014 Form 9; the Veteran argued his hearing loss was worse than indicated because he had been issued hearing aids by the VA.  In addition, he stated that his entire body was not examined at the skin examination and he believed more than 20 percent of his entire body was affected by his service-connected skin disability, to include his neck, shoulders, arms, upper back, lower back, chest, front mid-section, groin area and buttocks.  
As the Veteran has contended that his hearing loss and tinea versicolor are worse than reflected at the March 2014 VA examinations and four years have passed since those examinations, the Board finds that remand for new VA examinations is appropriate to determine the current severity of his disabilities.
As a VA audio examination may reveal hearing loss for VA purposes in the right ear, and the absence of such disability was the reason for the previous denial, the Board will remand the claim for entitlement to service connection for right ear hearing loss as inextricably intertwined.  The Board also notes that the March 2014 VA audiology examiner opined that the Veterans right ear hearing loss, if present, was at least as likely as not caused by or a result of an event in service as there were high frequency threshold shifts documented in his service treatment records and that such a shift is found in association with acoustic trauma.  Therefore, the remaining determination to be made in this issue is whether the Veteran suffers from right ear hearing loss for VA purposes.
The matters are REMANDED for the following action:
1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers who have treated him for hearing loss and/or tinea versicolor.  After securing any necessary releases, the Agency of Original Jurisdiction (AOJ) should request any relevant records identified which are not duplicates of those contained in the claims file. In addition, obtain relevant ongoing VA treatment records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.
2. Schedule the Veteran for a VA skin examination to determine the current severity of his tinea versicolor. The electronic claims folder must be reviewed by the examiner in conjunction with the examination. All indicated studies should be performed and all findings should be reported in detail
Following review of the record and examination of the Veteran, the examiner should address the following: 
a. The approximate total body area and exposed body area affected by tinea versicolor. It should be noted that the Veteran contends this disability affects his neck, shoulders, arms, upper back, lower back, chest, front mid-section, groin area and buttocks.
b. Whether the Veteran was required to take corticosteroids or other immunosuppressive drugs (including topically) as systemic therapy.  If so, list which corticosteroids or immunosuppressive drugs the Veteran has taken as systemic therapy, whether topical or otherwise, since July 2013 and the total duration the Veteran used the corticosteroids or immunosuppressive drugs as systemic therapy each year since July 2013.
3. Schedule the Veteran for a VA audiology evaluation to determine the current severity of his hearing loss. The claims folder must be reviewed by the examiner in conjunction with the examination. All indicated studies should be performed and all findings necessary to rate the condition must reported in detail for each ear.
4. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claims, to include entitlement to service connection for right ear hearing loss.  If all benefits sought are not granted to the fullest extent, provide the Veteran and his representative with a supplemental 


statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order. 
 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Iwanowski, Carrie 

